Citation Nr: 0823614	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-23 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial compensable disability rating for 
chronic bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 


INTRODUCTION

The veteran had active military service from February1967 to 
August 1973, and from December 1996 to August 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision, which 
granted service connection for chronic bronchitis with a non-
compensable evaluation.  

In September 2006, the veteran appeared for a hearing and 
testified before the undersigned Veterans Law Judge.  In 
November 2006, the Board remanded the appeal to the Appeals 
Management Center (AMC) for further development.  


FINDING OF FACT

Throughout the appeal period, the veteran's bronchitis has 
been manifested by complaints of a chronic cough; pulmonary 
tests have not shown FEV1 of 71 to 80 percent predicted, or 
FEV1/FVC of 71 to 80 percent predicted, or DLCO (SB) of 66 to 
80 percent predicted.


CONCLUSION OF LAW

A compensable rating for chronic bronchitis is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.97, Code 6600 (2007).








REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any  
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  Furthermore, any 
deficiencies in notice and assistance that did exist have 
been cured subsequent to the Board's 2004 remand for further 
development.  Letters from February 2000 (for respiratory 
condition with chronic cough) and April 2001 (for respiratory 
condition) from the RO explained what the evidence needed to 
show to substantiate the claims.  The letters also explained 
that VA was responsible for obtaining relevant records from 
any federal agency, and would make reasonable efforts to 
obtain records not held by a federal agency, but that it was 
the veteran's responsibility to make sure that VA received 
all requested records not in the possession of a federal 
department or agency.  In a March 2006 letter, the veteran 
was given notice regarding ratings and effective dates of 
awards.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  He has had ample time to respond to these letters or 
supplement the record.  He has also had the opportunity to 
participate in the adjudicatory/appeal process, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred along the way.  Neither the 
veteran nor his representative have alleged that notice has 
been less than adequate.  He was also afforded a hearing 
before the Board in 2006, and consequently, received a 
current VA respiratory examination in 2008.   

The Board is aware that the notice letters do not contain the 
level of specificity set forth in Vazquez-Flores v. Peake, 22 
Vet. App. 37, 43-44 (2008).  However, the Board does not find 
that any such procedural defect constitutes prejudicial error 
in this case because of evidence of actual knowledge on the 
part of the veteran and his representative, and other 
documentation in the claims file reflecting such notification 
that a reasonable person could be expected to understand what 
was needed to substantiate the claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this regard, 
the veteran's statements during multiple VA examinations 
indicate an awareness on his part that information 
demonstrating a noticeable worsening or increase in severity 
of the disabilities and the effect of that worsening has on 
the veteran's employment and daily life is necessary to 
substantiate his claims for a higher evaluation.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."  See Vazquez-Flores, 22 Vet. App. at 48-49, citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  As noted 
above, the veteran has had ample opportunity to 
respond/supplement the record.  Again, neither the veteran 
nor his representative has alleged that notice has been less 
than adequate.  Therefore, no further notice is required.

Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's pertinent medical records has been 
completed.  All available, pertinent post-service treatment 
records have been obtained, and all evidence constructively 
of record (VA medical records) has been secured.  The RO 
arranged for the appropriate VA examinations in 2001, 2004 
and 2008.  The veteran has not identified any pertinent 
evidence that remains outstanding.  Evidentiary development 
is complete.  VA's duties to notify and assist are met; 
accordingly, the Board will address the merits of the claims.

Increased Ratings

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A.   § 1155; 38 C.F.R. Part 4 (2007).  Where there 
is a reasonable doubt as to the degree
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2007).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a disability 
following an initial award of service connection for this 
disability, the rule articulated in Francisco does not apply.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the 
evaluation must be based on the overall recorded history of a 
disability, giving equal weight to past and present medical 
reports.  Id. 

Chronic Bronchitis

The veteran is currently assigned a non-compensable (0%) 
rating for bronchitis under 38 C.F.R. § 4.97, Code 6600.  
This Code provides that a 10 percent evaluation for 
bronchitis is warranted when the FEV1 is 71 to 80 percent 
predicted, or; FEV1/FVC is 71 to 80 percent predicted, or; 
DLCO (SB) of 66 to 80 percent predicted.  A 30 percent 
evaluation is assigned when the FEV1 is 56 to 70 percent 
predicted, or; FEV1/FVC is 56 to 70 percent predicted, or; 
DLCO (SB) of 56 to 65 percent predicted.  A 60 percent 
evaluation is assigned when the FEV1 is 40 to 55 percent 
predicted, or; FEV1/FVC is 40 to 55 percent predicted, or; 
DLCO (SB) of 40 to 55 percent predicted, or with maximum 
oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A maximum 100 
percent rating is awarded for FEV-1 less than 40 percent of 
predicted value; or the ratio of 
FEV-1/FVC is less than 40 percent; or DLCO (SB) less than 40 
percent predicted;or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); or cor 
pulmonale (right heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by Echo or 
cardiac catheterization); or episode(s) of acute respiratory 
failure; or requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, Diagnostic Code 6600.

VA amended the rating schedule concerning respiratory 
conditions, effective October 6, 2006.  VA added provisions 
that clarify the use of pulmonary function tests (PFTs) in 
evaluating respiratory conditions.  A new paragraph (d) to 38 
C.F.R. § 4.96, titled "Special provisions for the application 
of evaluation criteria for diagnostic codes 6600, 6603, 6604, 
6825-6833, and 6840-6845" has seven provisions.  PFTs are 
required to evaluate respiratory conditions except in certain 
situations.  If a DLCO (SB) test is not of record, evaluation 
should be based on alternative criteria as long as the 
examiner states why the DLCO(SB) test would not be useful or 
valid in a particular case.  When the PFTs are not consistent 
with clinical findings, evaluation should generally be based 
on the PFTs.  Post-bronchodilator studies are required when 
PFTs are done for disability evaluation purposes with some 
exceptions.  When evaluating based on PFTs, post- 
bronchodilator results are to be used unless they are poorer 
than the pre- bronchodilator results, then the pre-
bronchodilator values should be used for rating purposes.  
When the results of different PFTs (FEV-1, FVC, etc.) are 
disparate, the test result that the examiner states most 
accurately reflects the level of disability should be used 
for evaluation, and if the FEV-1 and the FVC are both greater 
than 100 percent, a compensable evaluation based on a 
decreased FEV-1/FVC ratio should not be assigned.

Historically, the veteran's service medical records show that 
he first sought treatment in 1997 for a chest condition which 
was later diagnosed as chronic bronchitis.  A June 2002 
rating decision granted service connection for chronic 
bronchitis, and a non-compensable evaluation of 0 percent was 
assigned.  In June 2003, the veteran filed a notice of 
disagreement with respect to the initial non-compensable 
rating, and VA respiratory examination was subsequently 
scheduled.  On examination in February 2004, the lungs were 
clear, the chest x-ray was normal, and there was no clubbing, 
edema, or cyanosis present.  The veteran appeared healthy and 
suffered from no apparent respiratory distress, although he 
reported having a chronic cough with the production of 
clear/white/grey sputum.  The coughing episodes occurred 
approximately 2- 8 times per day.  Upon review of the 
veteran's entire claims file, the examiner further noted that 
a 2001 pulmonology workup failed to demonstrate reactive 
airway disease and that x-rays and PFTs taken at that time 
were normal as well.  The 2004 Pulmonary Function Tests 
showed FEV-1 of 107 %, FEV-1/FVC of 105 %, and DLCO of 91%.  
These objective clinical findings were not sufficient to 
warrant a 10 percent evaluation, and accordingly, the 0 
percent evaluation was continued.  38 C.F.R. § 4.97; 
Diagnostic Code 6600

A hearing was held in September 2006, at which time the 
veteran presented testimony to the Board that his condition 
had worsened.  He testified that he coughed up sputum 
approximately 8 times per day, and that it was greatly 
affecting his ability to interact with others on both 
personal, and professional levels.  He contended that he was 
entitled to at least a 10 percent evaluation for chronic 
bronchitis.  In November 2006, the Board remanded the appeal 
to the RO for further development and the veteran was 
subsequently afforded a new VA respiratory examination in 
2008 to determine the extent and severity of his respiratory 
disorder.  

Upon VA examination in March 2008, the veteran continued to 
report a productive, chronic cough.  He reported no shortness 
of breath or wheezing, no need for medication, and no 
limitations on his exercise.  He denied having chest pain.  
The examiner found that the lungs were clear.  The most 
recent chest x-rays from 2004 were normal.  There was no 
cyanosis, clubbing, or edema of the extremities.  
Cardiovascular function was also normal. The examiner opined 
that aside from veteran's complaints of a productive cough, 
he was relatively asymptomatic from his chronic bronchitis.  
PFTs showed a forced expiratory volume in one second (FEV-1) 
of 106 percent, a ratio of forced expiratory volume in one 
second to forced vital capacity (FEV-1/FVC) of 103 percent.  
There was also no significant bronchodilator response.  

The Board has considered the evidentiary rule requiring that 
reasonable doubt be resolved in a claimant's favor (38 C.F.R. 
§ 3.102).  However, as the preponderance of the evidence is 
against this claim, that rule does not apply.  Based on the 
evidence of record, and in particular the PFT findings, the 
Board concludes that the veteran is not entitled to an 
increased initial rating for chronic bronchitis.  There has 
been no objective evidence of FEV1 of 71 to 80 percent 
predicted, or FEV1/FVC of 71 to 80 percent predicted, or DLCO 
(SB) of 66 to 80 percent predicted.  In as much as the PFT 
results are not within a compensable range (and historically 
never have been), and considering the absence of other 
symptoms that would indicate oxygen deficiencies or 
diminished lung function (i.e. cyanosis, clubbing, edema), 
the clinical findings do not approximate the Diagnostic Code 
criteria for a higher evaluation.  Rather, the veteran's 
clinical findings are consistent with a non-compensable 
rating pursuant to 38 C.F.R. § 4.96 (d) (7) (When the FEV-1 
and the FVC are both greater than 100 percent, a compensable 
evaluation based on a decreased FEV-1/FVC ratio should not be 
assigned).  There is also no evidence of record that reveals 
a distinct period of time during which the criteria for the 
next higher rating would have been met.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

ORDER

An initial rating in excess of 0 percent for chronic 
bronchitis is denied.  



____________________________________________
JOAQUIN AGUAYO PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


